Citation Nr: 1628890	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-27 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for corticobasilar ganglion degeneration.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1962 to July 1966 and from January 1991 to April 1991.  He died in June 2011.  The appellant is the Veteran's daughter and executrix of his estate.  In a November 2012 memorandum, the RO determined that the appellant is the proper substitute claimant with respect to this issue on appeal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Regional Office (RO) in Roanoke, Virginia.

The Board previously considered this appeal in September 2013, and remanded this issue for further development.  After that development was completed, the case returned to the Board for further appellate review.

In April 2016, the Board attempted to notify the appellant that the form she had previously completed appointing a veterans' service organization as her representative was incomplete.  The letter was returned as undeliverable to that address.  There has been no communication from the appellant since 2013, and there is no indication of a more recent address for her.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with corticobasilar ganglion degeneration in 2006.
 
 2.  The Veteran did not experience any symptoms of corticobasilar ganglion degeneration while in service or for many years thereafter. 
 
 3.  Symptoms of the current corticobasilar ganglion degeneration were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
 4.  The Veteran's corticobasilar ganglion degeneration was not related to service.




CONCLUSION OF LAW

The criteria to establish service connection for corticobasilar ganglion degeneration have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition 

noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran served in the Southwest Asia Theater of operations.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.
Service Connection for Corticobasilar Ganglion Degeneration

In June 2007, the Veteran submitted a claim of entitlement to service connection for corticobasilar ganglion degeneration.  Originally, this claim was specific to the Veteran's possible toxin exposure while serving in the Southwest Asia Theater of Operations.  However, the scope of this claim has been expanded to include all other avenues of entitlement to service connection.  The appellant has continued the appeal that was pending at the time of the Veteran's death. 

First, the evidence of record demonstrates that the Veteran was initially diagnosed with corticobasilar ganglion degeneration in 2006.  Private treatment records from August 2006 show that the Veteran received a PET scan.  The private physician noted that these findings "are not inconsistent with corticobasilar degeneration," but that they are also "not specific for this disorder," and mentioned that an alternate explanation is possible.  VA treatment records from August 2006 also show a diagnosis for "other degenerative disease of the basal ganglia."  The October 2013 VA examination addendum opinion (discussed more fully below) confirmed the diagnosis for corticobasilar ganglion degeneration with dementia.  

Next, the Board finds that service treatment records do not reflect any complaint, treatment, or diagnosis of corticobasilar ganglion degeneration, or otherwise reflect a reported history or findings of this disease.  As a result, direct service connection cannot be awarded as factually shown in service.

As the Veteran's corticobasilar ganglion degeneration is a chronic disease under 
38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of corticobasilar ganglion degeneration in service or continuous symptoms of this disease after service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

Regarding chronic symptoms in service, the Board finds that service treatment records do not reflect any complaint, treatment, or diagnosis of corticobasilar ganglion degeneration, or otherwise reflect a reported history or findings of this disease (these are described below to include, in part, dementia, impaired speech [dysarthria], ataxic gait and/or limbs, impaired gaze, and dystonia).  There are also no treatment records within one-year of service for either active duty period that relate to symptoms of this disease.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of corticobasilar ganglion degeneration during service.  
38 C.F.R. § 3.303(b).   

As for continuous symptoms after service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of corticobasilar ganglion degeneration after service separation.  The evidence reflects that the Veteran did not begin to experience symptoms of corticobasilar ganglion degeneration until "about 2004."  See Statement In Support of Claim, received February 29, 2008.  According to private treatment records from July 2006, the Veteran and his daughter both attested to his symptoms beginning "about 3 years ago."  At that time, his physician noted that the "examination was consistent with mild dementia, dysarthria, ataxic gait, ataxic limbs, impaired vertical gaze and upward gaze, and hemi-dystonia."  The physician opined, "The findings of multiple extrapyramidal symptoms and several other symptoms, such as the fall could suggest Parkinsonian-plus syndromes such as corticobasal degeneration versus oligo pontine cerebellar degeneration versus other Parkinson-plus syndromes.  The possibility of seizures may suggest other etiologies, such as frontotemporal dementia, corticobasal degeneration, and others."  

These initial private treatment records and the appellant's statements document symptoms of corticobasilar ganglion degeneration as occurring some 12 to 15 years after service separation.  The appellant has not alleged that the Veteran sought treatment for corticobasilar ganglion degeneration prior to 2006.  This multi-year gap between service and treatment is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the appellant is competent to report her observations of the Veteran's symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the Veteran's own statements during his lifetime did not show a history of continued symptomatology after his active service - rather, he very clearly reported onset of his symptoms in approximately 2003-2004.  Significantly, the Board finds that any reported history of continued corticobasilar ganglion degeneration symptoms since service would be inconsistent with, and outweighed by, the other lay and medical evidence of record made prior to initiation of a VA claim.

In 2009, the Veteran submitted a letter from his private physician, Dr. B., who opined that his condition was "multifactorial" and his military service "overseas" "may have possible impact on this condition."  This statement, although provided by a physician, is not persuasive.  First, there is absolutely no rationale, or explanation, provided as to why the doctor reached this conclusion.  Second, it does not identify what particular aspect of the Veteran's military service the doctor considered as having an impact on his medical condition, considering he had "overseas" service in more than one location.  Finally, the doctor couched the opinion in speculative language ("may have possible impact"), which simply does not rise to the level of "as likely as not" within the context of adjudicating a claim.  The opinion did, however, suggest a relationship between the Veteran's service and his medical condition was possible, thereby triggering VA's duty to assist in obtaining further medical opinion. 

A VA examiner in June 2013 reviewed the record and documented the Veteran's history of treatment for this disease.  She noted that the Veteran's disease and associated symptoms have been diagnosed and are not supported by evidence of nerve gas exposure.  In an October 2013 addendum opinion, the examiner further clarified her findings and opinion.  The opinion was based not only on review of the evidence, but also on informal consultation with another physician who, in the past, had treated the Veteran and subsequently confirmed the diagnosis of corticobasilar ganglion degeneration with dementia.  The examiner stated, 

As research evolved over time, previous accepted terms such as Parkinson's Plus disease have fallen out of favor.  While the condition has Parkinson like symptoms of dyskensia, dementia, etc, it is not considered a subset of Parkinson's Disease.  It is a terminal illness whose symptoms can be controlled but typically within 7-10 years, the patient has died of the fatal disease.  The Institute of Medicine of the National Academy concluded in its report 'Veterans and Agent Orange: Update 2008' released July 24, 2009, that there is 'suggestive but limited evidence that exposure to Agent Orange and other herbicides used during the Vietnam War is associated with an increased chance of developing Parkinson's disease.'  This veteran's neurodegenerative disorder was not Parkinson's Disease and the subcortical ganglion degenerative disorder that he has no proven link to Agent Orange exposures.  The Veteran developed the early symptoms of his disorder in 2006 including the dyskinesia with falls, stiffness, and seizures.  He served in the Gulf in 1990-91.  Since the disease that the Veteran has typically kills the patient within 7-10 years, his symptomatology places onset outside the time frame for any nexus to Gulf War service.  In addition, the 2009 IOM report on Health Effects of the Gulf War on Veterans fails to tie this fatal illness to any environmental exposures from service in that area.  Although little is known of the prodromal period associated with the onset of this disease, the claims file did not show complaint during active duty that is commonly associated with this disorder.  Any attempt to describe prodromal sign or symptoms would require mere speculation as very little is known about this.

The examiner was asked to reconcile her opinion with the various clinical syndromes listed among the differential diagnoses in this case, including
Parkinson Plus Syndrome, front lobe lesion, cognitive disorder, and other degenerative neurological disorders including, but not limited to, frontotemporal dementia.  She opined, "As clinical research progressed over the recent years, this disease has been renamed to reflect more accurately the site of the pathology responsible for the symptoms including dementia.  The diagnosis of a subcortical (below the cortex of the brain) ganglionic degenerative disease with dementia is the most appropriate diagnosis for the current timeframe."  

The Board finds this medical opinion highly probative of a negative nexus between the Veteran's disease and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner's opinion clearly explained why it is less likely than not that the Veteran's disease is related to service, to include consideration of presumptive service connection.  As for any possible relationship to herbicide exposure, the examiner found that this Veteran's subcortical ganglion degenerative disorder had no proven link to Agent Orange exposures.  [Service connection for Parkinson's Disease based on Agent Orange exposure was granted by the RO in 2013.]  As for any possible relationship to an exposure during his service in Southwest Asia, the examiner reviewed the relevant medical literature (the 2009 IOM report on Health Effects of the Gulf War on Veterans), noting it did not link the corticobasilar ganglion degeneration the Veteran had to any environmental exposures from service in that area.

In this decision, the Board has considered the appellant's contentions and lay statements as they pertain to a nexus between the Veteran's diagnosed disease and service.  In support of her claim, the appellant submitted statements from herself and other family members that discussed the Veteran's symptoms since approximately 1994 and thereon.  The Board notes that these statements do not actually attribute any particular symptoms to corticobasilar ganglion degeneration or differentiate them from the Veteran's other neurological disorders.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and an appellant's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a lay person, the appellant has not been shown to possess the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of corticobasilar ganglion degeneration.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Corticobasilar ganglion degeneration is a medically complex disease process because of its multiple etiologies, requires specialized testing required diagnosing, and manifesting symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's corticobasilar ganglion degeneration is a complex medical etiological question involving internal and unseen system processes unobservable by the appellant. 

Additionally, the symptoms of corticobasilar ganglion degeneration appear to overlap with other disorders, as discussed by the VA examiner.  To differentiate corticobasilar ganglion degeneration from symptoms due to other diseases or etiologies requires knowledge of multiple other disorders that also cause symptoms of neurological issues, as well as knowledge of all possible etiologies of corticobasilar ganglion degeneration.  Here, the appellant is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of corticobasilar ganglion degeneration.  Based on the above, the Board does not find the appellant competent to provide evidence of an etiological nexus between the Veteran's corticobasilar ganglion degeneration and service.  As such, there is no competent evidence of record suggesting a causal relationship between the Veteran's corticobasilar ganglion degeneration and service; therefore, the Board attaches greater probative weight to the VA examiner's opinion than to the appellant's lay statements.

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's corticobasilar ganglion degeneration was not incurred in service, and may not be presumed to have been incurred therein.  Therefore, the claim for service connection for corticobasilar ganglion degeneration must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in November 2007, prior to the initial adjudication of the service connection claim on appeal.  Another letter was provided to the appellant in 2012.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

In accordance with the Board's 2013 Remand, a letter was sent to the appellant in September 2013 asking her to complete the necessary authorization forms for VA to request medical records from private treatment the Veteran had received.  She did not respond.  The RO contacted her in October 2013, asking if she had additional evidence to submit, and she responded that she did not.  VA met its duty to assist by asking the appellant to authorize release of these private records; without consent, there is nothing further VA can do.

The appellant was afforded a VA examination opinion with respect to her claim in June 2013.  During that examination, the VA examiner was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in September 2013.  The Board instructed the AOJ to obtain an addendum VA examination opinion and to then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for corticobasilar ganglion degeneration is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


